Name: Commission Regulation (EC) NoÃ 1370/2006 of 15 September 2006 derogating from Regulations (EC) NoÃ 800/1999 and (EC) NoÃ 1043/2005 as regards products exported to Lebanon in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: agricultural activity;  Asia and Oceania;  trade policy
 Date Published: nan

 16.9.2006 EN Official Journal of the European Union L 253/9 COMMISSION REGULATION (EC) No 1370/2006 of 15 September 2006 derogating from Regulations (EC) No 800/1999 and (EC) No 1043/2005 as regards products exported to Lebanon in the form of goods not covered by Annex I to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1) and in particular the first subparagraph of Article 8(3) and Article 20 thereof, Having regard to Regulation (EEC) No 2771/75 of the Council of 29 October 1975 on the common organisation of the market in eggs (2) and in particular Article 3(2), Article 8(13) and Article 15 thereof and the corresponding Articles of the other Regulations on the common organisation of the markets in agricultural products, Whereas: (1) The rules concerning the system of export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty are laid down in Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products (3) and Commission Regulation (EC) No 1043/2005 of 30 June 2005 implementing Council Regulation (EC) No 3448/93 as regards the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds (4). (2) Exceptional circumstances prevailing in Lebanon have seriously damaged the economic interests of certain exporters and the situation thus created has adversely affected export opportunities under the conditions laid down in Regulations (EC) No 800/1999 and (EC) No 1043/2005. (3) It is therefore necessary to limit those harmful effects by adopting special measures and extending certain time limits laid down in Regulations (EC) No 800/1999 and (EC) No 1043/2005 in respect of export procedures which could not be completed because of the aforementioned circumstances. In particular, the time limit for leaving the customs territory of the Community provided for in Regulation (EC) No 800/1999 should be extended to enable operators who have already completed the relevant customs export formalities or placed the goods in question under customs control to benefit from more flexible arrangements. Similarly, the limit on the validity of refund certificates provided for by Regulation (EC) No 1043/2005 should be extended in certain instances. (4) The benefit of those derogations should be reserved for operators who can prove, in particular on the basis of export documents or the documents referred to in Article 1(2) of Council Regulation (EEC) No 4045/89 of 21 December 1989 on scrutiny by Member States of transactions forming part of the system of financing by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund and repealing Directive 77/435/EEC (5) without prejudice to the application of the other provisions of that Regulation, that they were prevented from carrying out export operations within the specified period by the aforementioned circumstances. (5) In order to remedy the harmful effects on all operators who may have been affected by the exceptional circumstances in Lebanon, this Regulation should apply as from 1 July 2006. (6) The measures provided for by this Regulation are in conformity with the opinion of the Management Committee for Horizontal Questions concerning trade in processed agricultural products not covered by Annex I, HAS ADOPTED THIS REGULATION: Article 1 1. By way of derogation from the first subparagraph of Article 39(2) of Regulation (EC) No 1043/2005, the validity of refund certificates issued pursuant to that Regulation whose term of validity expires on 31 July 2006 or 31 August 2006 shall, on application by the holder, be extended until 30 September 2006 for the amount of the exports not carried out. Where the system of advance fixing of refund is applied, the refund rate in force on the day on which the application for advance fixing was lodged shall apply to goods exported during the extended period of validity of the refund certificate. 2. By way of derogation from Article 7(1) and Article 34(1) of Regulation (EC) No 800/1999, the 60-day time limit for leaving the customs territory of the Community shall, on application by the exporter, be extended to 150 days for goods for which customs export formalities were completed by 20 July 2006 at the latest. 3. The 10 % and 15 % increases referred to in Article 25(1) and in the second subparagraph of Article 35(1) respectively of Regulation (EC) No 800/1999 shall not apply to exports carried out by 20 July 2006 at the latest under the derogation provided for in Article 46 of Regulation (EC) No 1043/2005 or to those carried out under certificates applied for by 20 July 2006 at the latest. If entitlement to refund is lost due to the exceptional circumstances in Lebanon, the penalty provided for by Article 51(1)(a) of Regulation (EC) No 800/1999 shall not apply. Article 2 Article 1 shall apply to the agricultural products exported in the form of goods not covered by Annex I to the Treaty referred to in Article 1(1) of Regulation (EC) No 1043/2005, in so far as the exporter concerned can prove to the satisfaction of the competent authorities that the goods were destined for Lebanon. In making their appraisal, the competent authorities shall rely, in particular, on the export declaration or on the commercial documents referred to in Article 1(2) of Regulation (EEC) No 4045/89. Article 3 By 31 January 2007 Member States shall notify the Commission of the amounts for which refund certificates whose term of validity expires on 31 July 2006 and 31 August 2006 were extended as provided for in Article 1(1). Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 2006. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5). (2) OJ L 282, 1.11.1975, p. 49. Regulation last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). (3) OJ L 102, 17.4.1999, p. 11. Regulation as last amended by Regulation (EC) No 671/2004 (OJ L 105, 14.4.2004, p. 5). (4) OJ L 172, 5.7.2005, p. 24. Regulation as last amended by Regulation (EC) No 544/2006 (OJ L 94, 1.4.2006, p. 24). (5) OJ L 388, 30.12.1989, p. 18. Regulation as last amended by Regulation (EC) No 2154/2002 (OJ L 328, 5.12.2002, p. 4).